DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s first argument, see pages 6-7, appeal brief filed 01/19/2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection of claims 1-2, 4 and 6-12 has been withdrawn. 

Applicant's second and third arguments, see pages 7-9, appeal brief filed 01/19/2021 have been fully considered but they are not persuasive. 
Regarding the second argument, Examiner agrees that Houston alone does not disclose the limitation of “determine a waveform of the current to be a square wave or a pulse wave when the driving mode is a second sets mode, and determine the waveform of the current to be a sine wave when the driving mode is the first set mode”. But, Houston does disclose that various different waveform profiles (sinusoidal, triangular, square or combination thereof) are used to provide different haptic sensations ([0004], [0159]-[0160]). Also, Birnbaum discloses that a first and second frequency thresholds are set, and depending on the frequency of the signal provided by the device, a different haptic effect is used by the vibrating motor to indicated different events when the frequency is either below, between or above the first and second thresholds ([0118]). Birnbaum merely fails to disclose the type of signal output. So, Birnbaum and Houston 
Regarding the third argument, the Appellant has also argued that combining Birnbaum with Houston would be in hindsight. But as discussed above, Birnbaum discloses the control method of outputting different haptic effects dependent upon the frequency of the input signal, but merely fails to disclose the types of signal for the haptic effect. Houston discloses the deficiency of using specific types of signals for vibrating the vibrating motor.
Thus, the arguments are not persuasive.

Allowable Subject Matter
Claims 1-2, 4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “wherein the threshold frequency is a minimum frequency at which periodic vibration is formed without showing collapse of a waveform generated based on an input current”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (see FIGs 14-28).
Applicant’s FIGs 14-28 shows various different examples of threshold frequency minimum and the vibration model (tapping, rolling or general vibrating) below and above the threshold frequency minimum. 

	Claims 2, 4, and 6-9 are allowable for depending upon claim 1.

Regarding claim 10, the specific limitation of “wherein the threshold frequency is a minimum frequency at which periodic vibration is formed without showing collapse of a waveform generated based on an input current”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (see FIGs 14-28).
Applicant’s FIGs 14-28 shows various different examples of threshold frequency minimum and the vibration model (tapping, rolling or general vibrating) below and above the threshold frequency minimum. 
The closest prior art Birnbaum discloses the control method of a haptic output device (260), the control method comprising setting an intensity parameter to determine the duration, magnitudes, types of haptic effect, and/or other information associated with the haptic effect ([0118]). The intensity parameter is set to be a first and second threshold frequency. Birnbaum fails to disclose a minimum frequency, which is the threshold frequency, so that the vibration waveform does not show collapse.
Claims 11-12 are allowable for depending upon claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        

/MINKI CHANG/Examiner, Art Unit 2834